IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                                  )
AHMAD MOHAMMAD AL DARBI,                          )
                                                  )
                                                  )
                           Petitioner,            )
       v.                                         )       Civil Action No. 05-2371 (RCL)
                                                  )
BARACK OBAMA, et al.,                             )
                                                  )
                           Respondents.           )
                                                  )

                                          ORDER

       Upon consideration of the Consent Motion for Extension of Time to File Discovery

Motion beyond that now required by the Order entered on June 2, 2009 [164], and without

objection by Respondents, it is hereby

       ORDERED that Petitioner’s time to file his discovery motion is continued until

July 24, 2009.




Date: 7/9/2009                                         ______/s/________________________

                                                      UNITED STATES DISTRICT JUDGE